Citation Nr: 1604194	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-04 794	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a heart disease, to include as secondary to service-connected major depressive disorder.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to September 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The case is now in the jurisdiction of the Chicago, Illinois VARO.  In September 2010, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  In June 2011 and February 2015, the case was remanded for further development.

[The matter of service connection for a psychiatric disability had also been on appeal.  A July 2015 rating decision awarded the Veteran service connection for major depressive disorder.  Therefore, that matter is no longer on appeal.]

The issue of service connection for a heart disability, to include as secondary to service-connected major depressive disorder, is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran is not shown to have hepatitis C.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the claim seeking service connection for hepatitis C, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in July 2006, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  During the September 2010 hearing, the undersigned explained the issues and suggested submission of evidence that would substantiate the Veteran's claim.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.
The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In February 2015, the Board remanded this claim for a VA examination and updated VA treatment records; the AOJ has substantially complied with that remand.  A May 2015 VA examination was conducted pursuant to the aforementioned remand, and the report of that examination is adequate to support a decision on the merits of this case.  Notably, the Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims that he has hepatitis C which he contracted from either shots administered, dental work conducted, or blood donations made during his military service.

The Veteran's STRs are silent for complaints, treatment, or diagnoses related to hepatitis C.  December 2003 private medical records indicate that serology was negative for the hepatitis C antibody.  January 2004 private records note the Veteran complained of onset of hepatitis.  On examination the providers noted a mildly heterogeneous liver, but did not note any findings related to hepatitis C.  In March and May 2005, VA serology test reports show that the hepatitis C antibody was nonreactive.  

In April 2006, the Veteran claimed he contracted hepatitis C from shots during service or dental work during boot camp.  A May 2006 VA report notes the Veteran was positive for hepatitis C (there was no record of serological confirmation).  VA records dated later that month note possible hepatitis C per the Veteran's own reports.  Psychiatric VA records over the years have noted an Axis III diagnosis of "[t]races of [hepatitis] C," without citing to clinical confirmation.  A September 2006 SSA psychiatric evaluation notes the VA Axis III diagnosis of hepatitis C and an October 2006 SSA disability determination and transmittal form note a secondary diagnosis of hepatitis; clinical testing confirming the diagnosis is not identified.  

In September 2007, the Veteran reported he donated blood for a civilian blood drive while serving on the U.S.S. Stribling in 1967.  He also reported having dental work done and receiving air gun inoculations in June 1965.  A May 2008 VA record notes the Veteran was negative for hepatitis C.  At the September 2010 hearing, the Veteran testified he had hepatitis C diagnosed between 1980 and 1990.  November 2010 VA records include a note from a physician indicating that it is conceivable that a dirty needle was used to draw the Veteran's blood during a blood donation, causing him to contract hepatitis C.

Hepatitis C was not found/diagnosed on May 2015 VA examination; the examiner indicated that the hepatitis C antibody was nonreactive.  Moreover, the Veteran denied a history of hepatitis C.  

The Board notes that while the record includes several VA treatment reports showing a history or diagnosis of hepatitis C, hepatitis C is a diagnosis that is established by laboratory studies, and in no instance where the diagnosis of hepatitis C or a history of such disease is noted is there mention of, or citation to, serology studies that confirm the presence of that disease.  On the other hand, every record of actual serology for hepatitis in the record, including on May 2015 VA examination, notes testing for hepatitis C antibodies was nonreactive.  Notably, on the most recent VA examination to evaluate him for such disability (in May 2015), the Veteran himself denied having a history of hepatitis C.  Absent any clinical evidence confirming the Veteran has (or had) hepatitis C during the pendency of the instant claim, he has not presented a valid claim of service connection for such disease, and his appeal seeking service connection hepatitis C must be denied.  


ORDER

The appeal seeking service connection for hepatitis C is denied.


REMAND

The Board's February 2015 remand directed the AOJ to conduct any additional development indicated for the claim of service connection for a heart disability, to include as secondary to a psychiatric disability.  After granting service connection for major depressive disorder, the AOJ arranged for a May 2015 VA examination to determine the nature and likely etiology of the Veteran's claimed heart disability.  While the examiner confirmed a diagnosis of coronary artery disease due to atherosclerosis, he opined that such disability was not related to either the Veteran's service or his service-connected major depressive disorder.  However, although the Veteran alleged, and VA providers have indicated, that his heart disability is related directly to psychological stressors during service (which have been implicitly conceded in the grant of service connection for major depressive disorder), the May 2015 examiner's negative opinion regarding a nexus between the coronary artery disease and service focused exclusively on the fact that the Veteran did not have exposure to herbicides in service (and did not address the theory of a nexus to acknowledged psychological stressors in service).  The examiner also did not address allegations that coronary artery disease is related to exposure to hazardous fumes from lead-based paint and burning asbestos.  Thus, the opinion fails to adequately address the Veteran's alleged theories of entitlement, and an examination to secure a more complete medical advisory medical opinion is needed.

The Board also notes that the Veteran receives ongoing VA treatment for his heart disability, and the most recent records of such before the Board are dated in March 2015.  Any updated records of treatment since then may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record updated records of all VA evaluations or treatment (i.e., those not already in the record) the Veteran has received for a heart disability, specifically including all such records dated since March 2015.  

2. The AOJ should thereafter arrange for the Veteran's record to be forwarded to an internist or cardiologist for review and an advisory medical opinion regarding the likely etiology of the Veteran's heart disability.  Based on a review of the record, the examiner should indicate whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's coronary artery disease is related to his military service, to include his exposure to psychological stressors and/or hazardous paint materials or asbestos fumes therein.  

All opinions must include rationale (with citation to factual data and/or medical literature as deemed appropriate).  

3. The AOJ should then review the record and readjudicate the claim of service connection for a heart disability.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


